DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, line 23, after “the motor-vehicle” --,-- shall be inserted.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites the electronic interface device comprises a phone. This limitation deems to be new matter not supported by the originally filed specification. The originally filed specification only discloses the electronic interface device comprises a smartphone (see specification, page 2, line 21; page 10, line 3 and claim 7). The originally specification does not disclose a phone which is a broader term than a smartphone. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6-7 depend to a canceled claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 

Double Patenting
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukakoshi (JPH0740222U) in view of Jones et al. (US 2005/0199845), Brown (US 2016/0144692 A1) and Jayasundera et al. (US 2017/0028811 A1) and 
Tsukakoshi discloses a motor-vehicle 1 having a motor-vehicle structure defining a passenger compartment equipped with one or more electrically-operated windows 5, said motor- vehicle comprising: one or more electrically-operated valves 7, arranged on a structure of the motor-vehicle 1 in a lower position with respect to said windows 5 so that the passenger compartment of the motor- vehicle communicates with an external environment (Fig. 1, paragraph [0010]); and one or more electronic control units 10 programmed to activate a ventilation mode of the passenger compartment when the motor-vehicle is parked with the 
 	The motor-vehicle of Tsukakoshi as above includes all that is recited in claims 1, 3-4, 6-7, 9-11 except for said valves each comprise at least one shutter having an upper side mounted pivoting about an axis substantially horizontal to the structure of the motor-vehicle; said shutter is rigidly connected to a shaft rotatably mounted about said substantially horizontal axis on the structure of the motor-vehicle, said shaft being driven into rotation by means of an electric actuator;  each valve of said one or more valves comprises a pair of shutters that are superimposed upon each other; said activation of the ventilation mode being controllable by the user by an electronic interface device; wherein said electronic interface device comprises a smartphone or a tablet; wherein said motor-vehicle is also provided with an auxiliary refrigeration system which allows cooling of the passenger compartment of the motor-vehicle when the motor-vehicle is stationary with the engine off, even with the driver outside the motor-vehicle, both the auxiliary refrigerating circuit and the ventilation system being controlled by 
 	 Jones et al disclose a valve 10 comprising at least one shutter 18 having an upper side mounted pivoting about an axis (at 22) substantially horizontal to the structure of the motor-vehicle (paragraph [0007], Figs. 1-2); said shutter 18 is rigidly connected to a shaft 22 rotatably mounted about said substantially horizontal axis on the structure of the motor-vehicle (paragraphs [0007]-[0009], Figs. 1-2), said shaft 22 being driven into rotation by means of an electric actuator (paragraph [0034]);  each valve 10 of said one or more valves comprises a pair of shutters 18 that are superimposed upon each other (Fig. 6). Brown discloses a motor-vehicle (Fig. 1, paragraph [0031]) is provided with an auxiliary refrigeration system 18 which allows cooling of the passenger compartment of the motor-vehicle when the motor-vehicle is stationary with the engine off (paragraph [0004], [0016], [0039]), and a ventilation system 22. Both the auxiliary refrigerating circuit 18 and the ventilation system 22 being controlled by the electronic control unit 31 (paragraphs [0041], [0043]). Jayasundera et al. teach a motor-vehicle comprising an electronic control unit (i.e. controller 11) programmed to activate (by 13) A/C and a ventilation mode of the passenger compartment in response to one or more conditions 12 (Fig. 1, paragraph [0057]); said activation being controllable by the user by an electronic interface device and electronic interface device comprises a smartphone or a tablet (paragraph [0047]). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the one or more electrically-operated valves of the motor-vehicle of Tsukakoshi to include each of said one or more valves comprise at least one shutter having an upper side mounted pivoting about an axis substantially horizontal to the . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukakoshi (JPH0740222U) in view of Jones et al. (US 2005/0199845), Brown (US 2016/0144692 A1) and Jayasundera et al. (US 2017/0028811 A1) as applied to claim 6 as above, and further in view of Cervantes et al. (US 2017/0368908 A1).
 	The motor-vehicle of Tsukakoshi as modified by Jones, et al., Brown and Jayasundera et al.  as above includes all that is recited in claim 8 except for said one or more conditions comprise a signal confirming the fact that the motor-vehicle is in a guarded place and a signal confirming the absence of rainfall.  Cervantes et al. disclose a controller 16 (i.e. electronic control unit) is programmed to activate a ventilation mode upon a signal confirming that the motor-vehicle is in a guarded place (paragraphs, [0029],  [0035]) and a signal confirming the absence of rainfall (paragraphs [0022], [0030]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the motor-vehicle of Tsukakoshi to include one or more electronic control units that are programmed to subordinate activate a ventilation mode of the passenger compartment to a signal confirming the fact that he motor-vehicle is in a guarded place and a signal confirming the absence of rainfall as taught by Cervantes et al in order to enhance airflow to regulate the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY